IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 41146

STATE OF IDAHO,                                  )      2014 Unpublished Opinion No. 410
                                                 )
       Plaintiff-Respondent,                     )      Filed: March 11, 2014
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
HEATH THOMAS CLYNE,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Heath Thomas Clyne pled guilty to burglary. I.C. § 18-1401. In exchange for his guilty
plea, additional charges were dimissed. The district court sentenced Clyne to a unified term of
five years, with a mininimum period of confinement of one year. The district court retained
jurisdiction and Clyne was sent to participate in the rider program. Thereafter, the district court
relinquished jurisdiction and ordered execution of Clyne’s sentence. Clyne filed an I.C.R 35
motion, which the district court denied. Clyne appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of

                                                1
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Clyne’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Clyne’s Rule 35 motion is affirmed.




                                                2